Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 1 of 9 PageID #: 2277



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :
                  v.                                           :   MEMORANDUM & ORDER
                                                               :   18-CR-337-3 (WFK)
SALVATORE DISANO,                                              :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

WILLIAM F. KUNTZ, II, United States District Judge: On March 22, 2019, Salvatore Disano
(“Defendant”) pled guilty to Count One of the Superseding Indictment. The Court now sentences
him and provides a complete statement of reasons pursuant to 18 U.S.C. § 3553(c)(2) of those
factors set forth by Congress and contained in 18 U.S.C. § 3553(a). For the reasons discussed
below, Defendant is hereby sentenced to 33 months of incarceration, 2 year(s) of supervised release
with special conditions, and a $100 mandatory special assessment.

                                              BACKGROUND

        On August 1, 2018, the Government filed a 34-count Superseding Indictment against

Defendant and his codefendants. Superseding Indictment, ECF No. 48. On March 22, 2019,

Defendant pled guilty pursuant to a plea agreement to Count One of the Superseding Indictment,

charging Defendant with racketeering in violation of Title 18, United States Code, Section

1962(c). ECF Nos. 143, 144.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant’s sentence

using the rubric of the 18 U.S.C. § 3553(a) factors pursuant to 18 U.S.C. § 3553(c)(2).

                                                DISCUSSION

        Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

“starting point and the initial benchmark” in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007). If and when a district court

chooses to impose a sentence outside of the Sentencing Guidelines range, the court “shall state in
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 2 of 9 PageID #: 2278




open court the reasons for its imposition of the particular sentence, and . . . the specific reason for

the imposition of a sentence different from that described” in the Guidelines. 18 U.S.C.

§ 3553(c)(2). The court must also “state[] with specificity” its reasons for so departing or

varying “in a statement of reasons form.” Id.

       “The sentencing court’s written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a).” United States v. Davis, 08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29, 2010) (Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.

       Analysis

       A. The Nature and Circumstances of the Offense and the History and
          Characteristics of the Defendant

       The first § 3553(a) factor requires the Court to evaluate “the nature and circumstances of

the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

       Defendant was born on April 24, 1970 in Brooklyn, New York, to the marital union of

Salvatore and Beverly (nee Petito) Disano. Presentence Investigation Report (“PSR”) ¶ 165,

ECF No. 179. Defendant’s father died at age 37 from complications with juvenile diabetes. Id.

Defendant states his father was “sick his whole life.” Id. Defendant’s mother resides in

Bensonhurst, Brooklyn and works as a waitress and bartender. Id. Defendant has one sibling, a

brother, who is in good health, married with one child, lives on Staten Island, New York, and

works for a company providing school buses for the disabled. Id. ¶ 166. Defendant is close to

his mother and brother, both of whom are aware of Defendant’s conviction and remain

supportive. Id. ¶¶ 166–67. Defendant was raised in a low-income household in the Bensonhurst


                                                  2
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 3 of 9 PageID #: 2279




section of Brooklyn. Id. ¶ 167. His family relied on food stamps and public assistance benefits.

Id. Defendant reported both his parents were loving but with his father sick and mother working

long hours, the family circumstances were difficult. Id.

       Defendant met his first wife, Francesca Stango, in 1997 while incarcerated at Wallkill

Correctional Facility. Id. ¶ 168. They maintained a close relationship through Defendant’s

incarceration and married in 2004. Id. Defendant lived with his first wife on Long Island until

the couple divorced in 2013 due to “irreconcilable difference” and he has not had contact with

his ex-wife since. Id. No children were born from the marriage. Id. Following the divorce,

Defendant moved back to Brooklyn where he met his current wife, Francesca Fragomeni, whom

he married on May 16, 2015. Id. ¶ 169. Defendant’s wife works in patient billing at

Maimonides Hospital in Brooklyn, is aware of Defendant’s conviction, and remains supportive.

Id. The couple do not have children. Id.

       In her letter to the Court, Defendant’s wife states Defendant is “a wonderful family man”

who has shown her and her family “nothing but love, kindness, generosity and loyalty.” Ltrs. In

Supp. at 1, ECF No. 224. Defendant’s wife describes the two years she was out of work on

medical leave during which Defendant took care of her “in every possible way, never once

complaining.” Id. Defendant has also submitted letters from numerous neighbors and friends

who describe him as “genuinely thoughtful, respectable, gracious and kind,” consistently doing

favors for the neighbors such as moving their cars for alternate side parking, carrying groceries,

and sweeping up leaves. Id. at 3–7.

       Defendant has remained in custody since his arrest on July 11, 2018. PSR at 1.

According the Bureau of Prisons’ SENTRY system, Defendant has no disciplinary history and

works in the food service. Id. ¶ 172; Def.’s Sentencing Mem. (“Def. Mem”) at 4, ECF No. 220.



                                                 3
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 4 of 9 PageID #: 2280




       Defendant suffers from high blood pressure, asthma, and migraine headaches. PSR

¶ 174. According to Defendant’s attorney, Defendant’s asthma, diabetes, high blood pressure,

and age place him in the high risk category of individuals who, if infected, could face severe

consequences from exposure to COVID-19. Def. Mem. at 3. Defendant has no history of mental

health issues or substance abuse. Id. ¶¶ 176–77.

       Defendant is an associate of the Colombo crime family of La Cosa Nostra, an organized

crime group operating in the Eastern District of New York and elsewhere. Id. ¶¶ 2, 10. Between

approximately 2013 and 2018, Defendant’s codefendant Jerry Ciauri spearheaded a loansharking

business where he gained access to significant amounts of money and lent it at exorbitant rates of

interest under the threat of bodily harm if debtors did not make timely payments. Id. ¶ 25.

Ciauri recruited Defendant to assist in making collections from individuals who owed interest

payments on loansharking loans. Id. ¶ 28. During one encounter, Ciuari directed Defendant to

take down the debtor’s license plate number to ensure they could locate the debtor in the future

and make their seriousness clear to the debtor. Id. Defendant also participated in the extortion

of John Doe #1. On March 9, 2017, Defendant and codefendant Anthony Licata approached

John Doe #1 and used threats of economic harm to collect payment of a debt. Id. ¶¶ 47–51.

       Defendant was arraigned on the initial indictment on July 11, 2018. ECF No. 27.

Defendant was arraigned on the Superseding Indictment on August 7, 2018. ECF No. 50. On

March 22, 2019, Defendant pled guilty to Count One of the Superseding Indictment,

Racketeering in violation of 18 U.S.C. § 1962. Plea Agreement, ECF No. 144.

       B. The Need for the Sentence Imposed

       The second § 3553(a) factor instructs the Court to consider “the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to



                                                 4
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 5 of 9 PageID #: 2281




provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner.” 18 U.S.C. § 3553(a)(2).

       The Court’s sentence recognizes the seriousness of Defendant’s offense and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity, from

disregarding U.S. law, and from engaging in illicit activity.

       C. The Kinds of Sentences Available

       The third § 3553(a) factor requires the Court to detail “the kinds of sentences available”

for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pled guilty to Count One of the Superseding Indictment charging him with

Racketeering in violation of 18 U.S.C. § 1962. Plea Agreement ¶ 1; PSR ¶ 1. Within Count

One, Defendant admitted to his participation in the extortionate collection of credit from the

individual identified in the Superseding Indictment as John Doe #1 (as alleged in Racketeering

Act 5) and the extortionate collection of credit from the individual identified in the Superseding

Indictment as John Doe #3 (as alleged in Racketeering Act 7). Id.

       By statute, Defendant faces a maximum term of imprisonment of twenty years and a

maximum term of supervised release of three years. 18 U.S.C. §§ 1963, 3583(b)(2). Defendant

also faces a maximum fine of $250,000.00, id. § 3571(b), or twice the gross gain or twice the

gross loss of the enterprise, id. § 1963(a), and a mandatory special assessment of $100.00, id.

§ 3013. Defendant may be sentenced to a term of probation of not less than one year nor more

than five years. Id. § 3561(c)(1). One of the following must be imposed as a condition of




                                                 5
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 6 of 9 PageID #: 2282




probation unless extraordinary circumstances exist: a fine, restitution, or community service. Id.

§ 3563(a)(2).

       D. The Kinds of Sentence and the Sentencing Range Established for
          Defendant’s Offenses

       The fourth § 3553(a) factor requires the Court to discuss “the kinds of sentence and the

sentencing range established for . . . the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]” Id. § 3553(a)(4)(A).

       For a violation of 18 U.S.C. § 1962(c), the applicable Guideline is USSG § 2E1.1(a),

which states the underlying racketeering activity determines the base offense level. United

States Sentencing Commission, Guidelines Manual (“USSG”) § 2E1.1. The commentary to

Guideline § 2E1.1 states, “[w]here there is more than one underlying offense, treat each

underlying offense as if contained in a separate count of conviction for the purpose of subsection

(a)(2).” Application Note 1. The Government advised it can prove by a preponderance of the

evidence additional extortionate collection of credit racketeering activity which Defendant was

not convicted. PSR ¶ 6, Gov’t Sentencing Mem. (“Gov’t Mem.”) at 4–5. Per United States v.

Ruggiero, all racketeering activity in furtherance of the racketeering enterprise, charged and

uncharged, must be taken into consideration for Guideline purposes, as it is considered relevant

conduct to the racketeering charges. 100 F.3d 284, 290–91 (2d Cir. 1996).

       All parties agree the applicable Guideline for extortionate collection of credit conspiracy

and extortionate collection of credit, for Acts 5, 7, 8, and 9 is USSG § 2E2.1, which provides a

base offense level of 20. All parties agree because Defendant was a minor participant in the

instant offense, the offense level is decreased by two (2) levels per USSG § 3B1.2(b) resulting in

an adjusted offense level (subtotal) of 18.




                                                 6
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 7 of 9 PageID #: 2283




       The extortionate collection of credit conspiracies and the extortionate collections of credit

for each individual victim are grouped per USSG §3D1.2(b). Count 1, Racketeering Acts 5, 7, 8,

and 9 cannot be further grouped per the rules in USSG §3D1.2. Units are assigned pursuant to

USSG § 3D1.4(a), (b) and (c). One unit is assigned to the group with the highest offense level

(18). One-half unit is assigned to any group that is 5 to 8 levels less serious than the highest

offense level.

       All parties agree pursuant to USSG § 3D1.4(a), (b) and (c), because there were multiple

acts of racketeering and the number of units assigned to the racketeering offense is either 3.5 or

4, the offense level is increased by four levels (+4). USSG § 3D1.4. All parties agree the

resulting Combined Adjusted Offense Level is twenty-two (22).

       Defendant has clearly demonstrated acceptance of responsibility for the offense.

Accordingly, the offense level is decreased by two levels (-2). Id. § 3E1.1(a). Because the

Government was notified in a timely manner of Defendant’s intention to enter a plea of guilty,

the offense level is decreased by one (-1) additional level. Id. § 3E1.1(b). The Government and

Defendant further calculate a decrease Defendant’s offense level by one (-1) applying the global

plea reduction noted in the plea agreement. Gov’t Mem. at 5; Def. Mem. at 2. Probation also

notes the Court may reduce the offense by one level by applying the global plea reduction. PSR

¶ 211, U.S. Probation Dep’t Sentence Recommendation (“Prob. Rec.”) at 2, ECF No. 179-1.

This results in a total offense level of 18. Gov’t Mem. at 5; Def. Mem. at 2, Prob. Rec. at 2.

       The parties disagree regarding Defendant’s criminal history category. The Government

and Defendant recommend a criminal history category of two (II). Although the Government

and Defendant recognize Defendant falls within criminal history category three (III) under the

Guidelines, they argue criminal history category three (III) substantially over-represents the



                                                  7
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 8 of 9 PageID #: 2284




seriousness of Defendant’s criminal history and likelihood Defendant will commit other crimes.

Gov’t Mem. at 5, Def. Mem. at 1. Therefore, in the plea agreement both parties agreed to

recommend the Court find Defendant falls within criminal history two (II), pursuant to USSG §

4A1.3(b)(1). Plea Agreement 4–5. A total offense level of 18 and a criminal history category of

two (II) yields a Guidelines term of imprisonment range of 30 to 37 months. USSG Ch. 5, Part

A. Probation acknowledge the agreement between Defendant and the Government, but states the

criminal history of three (III) is properly calculated and an appropriate reflection of the

seriousness of Defendant’s criminal history, yielding a Guidelines term of imprisonment range of

33 to 41 months. PSR Addendum at 1, ECF No. 196; Prob. Rec. at 1.

       The Guidelines further recommend a maximum term of supervised release between one

and three years, id. § 5D1.2(a)(2), and a fine of between $10,000.00 and $100,000.00, id.

§ 5E1.2(a). The Guidelines advise Defendant is ineligible for probation. Id. § 5B1.1 n.2.

       Probation recommends a sentence of 33 months in custody and 2 years’ supervised

release. Prob. Rec. at 1. The Government requests a sentence within the Guidelines range of 30

to 37 months. Gov’t Mem. at 5. Defense counsel requests a time served. Def. Mem. at 5.

       E. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a) factor requires the Court to evaluate “any pertinent policy

statement . . . issued by the Sentencing Commission.” 18 U.S.C. § 3553(a)(5). This factor is not

relevant to Defendant’s sentencing.

       F. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a) factor requires the Court to consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and



                                                  8
Case 1:18-cr-00337-WFK Document 247 Filed 06/25/20 Page 9 of 9 PageID #: 2285




Order, and considering the other six § 3553(a) factors, the Court’s sentence avoids unwarranted

sentence disparities.

       G. The Need to Provide Restitution

       Finally, the seventh § 3553(a) factor requires the Court to touch upon “the need to

provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a)(7). Restitution shall be

ordered in this case. 18 U.S.C. § 3663A. However, the Government has not yet provided the

losses the victims may have suffered. PSR ¶ 59. At an appropriate time, the Court will resolve

the outstanding restitution requirement.

                                           CONCLUSION

       A sentence of 33 months of incarceration, 2 year(s) of supervised release with special

conditions, and a $100 mandatory special assessment is appropriate and comports with the

dictates of § 3553. This sentence is consistent with, and is sufficient but no greater than

necessary to accomplish, the purposes of § 3553(a)(2). As stipulated by the parties, the last six

months of Defendant’s term of incarceration will be served at home in home confinement. ECF

No. 246.

       The Court expressly adopts the factual findings of the Presentence Investigation Report

and the addenda thereto, barring any errors contained therein, to the extent they are not

inconsistent with this opinion.

                                                      SO ORDERED.


                                                         s/ WFK
                                                      ____________________________
                                                      HON. WILLIAM F. KUNTZ, II
                                                      UNITED STATES DISTRICT JUDGE

Dated: June 25, 2020
       Brooklyn, New York


                                                 9
